Judgment and order reversed upon the law and a new trial granted, costs to appellants to abide the event. We are of opinion that the court erred in refusing to charge, as requested by counsel for defendants, that the burden of proving absence of probable cause was upon the plaintiff, to which defendants’ counsel excepted at folio 272. The foregoing conclusion is reached upon the basis that the action was for malicious prosecution. Lazansky, P. J., Kapper, Hagarty, Seeger and Scudder, JJ., concur.